Case 2:20-cv-02133-PKH-MEF Document 28                Filed 08/20/21 Page 1 of 2 PageID #: 152




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

 TERENCE CHRISTOPHER POWELL                                                            PLAINTIFF

 v.                                    No. 2:20-CV-02133

 DEPUTY SAMMY ROGERS and
 OFFICER JUDKINS                                                                   DEFENDANTS

                                     OPINION AND ORDER

        The Court has received a report and recommendation (Doc. 26) from Chief United States

 Magistrate Judge Mark E. Ford. This is a 42 U.S.C. § 1983 case in which Plaintiff brings official

 and individual capacity claims. Plaintiff claims Defendant Rogers violated Plaintiff’s right to free

 exercise of religion and Defendant Judkins violated Plaintiff’s right to be free from excessive use

 of force. The Magistrate recommends the Court grant in part and deny in part Defendants’ motion

 (Doc. 19) for summary judgment. In particular, the Magistrate recommends the Court grant

 summary judgment for Defendants on Plaintiff’s official capacity free exercise and excessive use

 of force claims and deny summary judgment on the individual capacity claims. Plaintiff filed

 objections (Doc. 27) to the report and recommendation. 1 Defendants neither filed objections nor

 responded to Plaintiff’s objections. The Court has considered the report and recommendation de

 novo with respect to the official capacity claims, and the report and recommendation will be

 ADOPTED IN ITS ENTIRETY.

        In adopting the report and recommendation, the Court notes that it shares the Magistrate’s

 concern that, after reviewing Plaintiff’s grievance and available video of the incident, superior




        1
          Plaintiff’s objections reveal a level of unfamiliarity with legal procedure common to
 laypersons. However, the substance of those objections is easily read as an objection to granting
 judgment against Plaintiff on the official capacity claims.
                                                  1
Case 2:20-cv-02133-PKH-MEF Document 28                  Filed 08/20/21 Page 2 of 2 PageID #: 153




 officers at Sebastian County Detention Center do not appear to have done anything to correct the

 conduct of deputies who omitted from their incident reports the removal of books from Plaintiff’s

 cell. The Court is also concerned that superior officers appear to have taken no corrective action

 with respect to the involved deputies’ failure to comply with official policy requiring video

 documentation of the use of force. Sebastian County requires deputies who anticipate a use of

 force or inmate confrontation to use a handheld camera to record the incident when, as here,

 deputies are present in sufficient number to do so. (Doc. 21-7, p. 9).

        The Court is careful to recognize that any failure of supervising officers to correct

 violations of policy on this record falls well short of the high standard necessary for a jury to

 impose official capacity liability under a theory of ratification. See, e.g., Soltesz v. Rushmore Plaza

 Civic Ctr., 847 F.3d 941, 947 (8th Cir. 2017) (explaining requirements for liability under a theory

 of ratification). Nor is it sufficient in this case to submit to the jury the question of whether a

 custom or practice of violations exists sufficient to impose official capacity liability. See, e.g.,

 Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013) (reiterating the need for

 multiple actual or alleged violations for liability under a theory of custom or practice). Sebastian

 County should be aware, however, that the failure to correct policy violations may leave the

 County open in future § 1983 cases to official-capacity claims on the basis of custom or practice.

        IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 19) is GRANTED IN

 PART and DENIED IN PART. The motion is GRANTED with respect to official capacity claims.

 The motion is otherwise DENIED.

        IT IS SO ORDERED this 20th day of August, 2021.


                                                                /s/P. K. Holmes, ΙΙΙ
                                                                P.K. HOLMES, III
                                                                U.S. DISTRICT JUDGE

                                                   2
